While the original retainer agreement between appellant and the respondents Hammerman was for a percentage of an “ award ” made in a condemnation proceeding, the fee arrangement was extended to cover an acquisition of the property by purchase when the conduct of the negotiations for such acquisition was referred and entrusted to appellant. The record makes it clear that appellant' undertook such negotiations and that the continuance of the negotiations and conclusion of a sale by respondents were done behind appellant’s back. Appellant was not discharged prior to making the deal but only after the deal had been concluded. This was no such discharge as would deprive appellant of his contract or warrant the fixation of his lien upon the basis of a quantum meruit evaluation for his services rather than in accordance with the contract. Order unanimously modified so as to fix the attorney’s lien at $4,750, with costs to the appellant. Settle order on notice. Concur — Peek, P. J., Breitel, Bastow and Cox, JJ.